Citation Nr: 0832897	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether a VA rating decision in November 1988 contained 
clear and unmistakable error (CUE) in denying service 
connection for lysis of adhesions due to an old appendectomy.  

2.  Entitlement to service connection for residuals of a 
cesarean section.  

3.  Entitlement to service connection for a hysterectomy.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lysis of adhesions 
due to an old appendectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from September 1981 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  The file was subsequently transferred to the 
Wilmington, Delaware, RO and then to the Providence, Rhode 
Island, RO.  

The issue concerning new and material evidence to reopen a 
claim for service connection for lysis of adhesions due to an 
old appendectomy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision on November 14, 1988, denied service 
connection for lysis of adhesions due to an appendectomy and 
for pelvic inflammatory disease (PID).  The appellant was 
notified of that decision and did not file a NOD within one 
year.  The correct facts, as they were known at that time, 
were before the RO at that time.  The statutory and 
regulatory provisions extant at the time were correctly 
applied in the November 1988 rating decision.

2.  The appellant has not alleged any error of fact or law 
concerning the November 1988 rating decision.  

3.  The appellant's allegation of CUE amounts to no more than 
a disagreement with how the facts were weighed in the 
November 1988 decision.  

4.  The evidence does not show that the appellant's post-
service cesarean section and hysterectomy are related to 
service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The November 14, 1988, rating decision was not clearly 
and unmistakably erroneous in denying service connection for 
lysis of adhesions due to an old appendectomy.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2007).

2.  The criteria are not met for service connection for 
residuals of a cesarean section.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

3.  The criteria are not met for service connection for a 
hysterectomy.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), 
cert. denied, 528 U.S. 967 (1999)); see also Fugo, 
6 Vet. App. at 44 (1993).  Additionally, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

A CUE claim "is not a generalized assertion of entitlement 
to benefits.  Rather, it is an assertion that the [Board] 
committed a particular clear and unmistakable error."  Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

The appellant and her representative have submitted several 
statements in this case - in February 2002 (her initial 
claim of CUE), July 2002, August 2002, September 2002, 
October 2003, February 2004, January 2006, and February 2006 
- in which they discussed aspects of her CUE claim.  
However, the Board notes that in none of those statements did 
either the appellant or her representative indentify the 
rating decision which they were alleging contained CUE.  In 
the September 2008 informal hearing presentation, the 
veteran's representative argued that there was CUE in the 
November 1988 rating action   Further, although some of the 
statements did contain references to various VA regulations, 
they did not indicate how any VA decision improperly applied 
those regulations or any other law; nor did they indicate 
that the incorrect law or regulations were applied.  In 
addition, the appellant and her representative readily admit 
that all of the available relevant facts were in the records 
that were in the file at the time of "the decision" they 
allege was erroneous.  

Although several of the various statements are far from clear 
as to the purported error, the appellant's argument appears 
to be that the medical evidence contained in the service 
medical records clearly shows that her PID that pre-existed 
service was aggravated during service, leading to permanent 
disability that resulted in the in-service surgery for lysis 
of adhesions, as well as a subsequent post-service C-section 
and hysterectomy.  

However, although the appellant's service medical records do 
reflect repeated treatment for her pre-existing PID and do 
show that, during service, she underwent a laparotomy for 
lysis of adhesions due to a pre-service appendectomy, they do 
not contain medical or other evidence that undebatably shows 
and compels the conclusion, to which reasonable minds could 
not differ, that her pre-existing PID increased in disability 
during service, requiring the laparotomy and warranting 
service connection.  

The Board observes that the only rating decision that has 
considered the issue of service connection for lysis of 
adhesions due to an old appendectomy on the merits was on 
November 14, 1988.  Significantly, that decision specifically 
found that the appellant's PID pre-existed service and was 
not aggravated by service.  Further, the decision also 
concluded that lysis of adhesions due to the appendectomy 
pre-existed service and that the surgery during service was 
remedial.  The appellant was notified of that decision and 
did not file a notice of disagreement within one year.  

The Board finds that the appellant's contention amounts to no 
more than a disagreement with how the evidence was weighed.  
She simply has not pointed to any error of fact or law in the 
November 1988 rating decision.  As set forth above, a CUE 
claim "must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Crippen v. Brown, 9 
Vet. App. 412, 418 (1996).  

In the September 2008, the veteran's representative argued 
that the November 1988 RO decision was not based on an 
opinion from a doctor and the RO made a medial determination 
which the RO is not qualified to make, citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  To the extent that the 
representative is arguing that there was CUE in failing to 
properly apply the VCAA, failure to fulfill the duty to 
assist is not a basis for CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994).  To the extent it may be applicable 
in this matter, the Court's decision in Colvin that Board 
panels could consider only independent medical evidence to 
support their findings and could not rely on their own 
"unsubstantiated medical conclusions", was not rendered until 
1991, three years after the November 1988 RO decision.  

The Board concludes, therefore, that the appellant has not 
alleged a valid claim of CUE in the November 14, 1988, rating 
decision.  

Residuals of a cesarean section and a hysterectomy

The appellant contends, essentially, that her pelvic 
inflammatory disease (PID) caused problems that necessitated 
a cesarean section after service, as well as her ultimate 
hysterectomy.  

The Board observes that service connection for PID was denied 
in a November 1988 rating decision.  Further, service 
connection for a cesarean section scar and for a hysterectomy 
was denied by an April 1996 rating decision, and an 
April 2002 rating decision determined that no new and 
material evidence had been received to reopen that claim.  

Finally, a rating decision in September 2003 again considered 
the appellant's service connection claims, and denied the 
claims for service connection for a cesarean section scar and 
for a hysterectomy on the merits.  The appellant appealed 
that decision.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

In conjunction with the current claims, an August 2004 letter 
from a VA nurse practitioner was received.  It was noted that 
a February 1984 Medical Board hearing included a notation of 
a complaint of recurrent abdominal pain during military 
service and several hospitalizations and surgical procedures.  
It was further indicated that while it was note that the 
veteran had received treatment for "presumed" pelvic 
infection and underwent an appendectomy prior to military 
service, it was speculative to state that treatment for 
abdominal pain while in service was a continuation of 
treatment for pre-existing conditions.  It was concluded that 
, with the current evidence at hand, it is at least as likely 
as not that pelvic infection and "hysterectomy while in the 
service" are discrete occurrences and may have no direct 
relationship to conditions prior to military service.  

First, although recent examiners have indicated that the 
appellant had a cesarean section and a hysterectomy, no 
records of those procedures are of record.  However, the 
service medical records do not mention those procedures, and 
the appellant has stated that they were performed after her 
separation from service.  Moreover, significantly, service 
connection has not been established for PID and, in fact, was 
previously denied in a November 1988 rating decision.  

The only medical evidence that tends to support the veteran's 
claims is the August 2004 statement of the nurse 
practitioner.  However, that statement is not persuasive.  
While the February 1884 Medical Board hearing was noted, it 
was not indicated that the claims file or any pertinent 
medical records were reviewed and no other rationale was 
provided for this opinion.  It is also noted that the factual 
basis of any opinion given was incorrect as it was noted that 
the veteran had an inservice hysterectomy, when in fact that 
procedure was performed after service.  In any event, the 
Board finds that this opinion is too speculative in nature to 
support a grant of service connection.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The probative value of that opinion is 
further diminished by the fact that her conclusion is not 
supported by any medical rationale.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  
Accordingly, this opinion is not accorded any probative 
weight.

There is no competent medical evidence relating the 
appellant's hysterectomy, or her cesarean section, to service 
or to a service-connected disability.  In the absence of such 
evidence, the criteria for service connection are not met, 
either on the basis of direct service incurrence or as 
secondary to a service-connected disability.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim on 
either a direct or secondary basis.  As indicated above, this 
claim turns on question of medical relationship; however, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals. See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

For the foregoing reasons, the claims for service connection 
for residuals of a cesarean section and for a hysterectomy 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

First, the Court has held that the notice and duty to assist 
provisions are not applicable to claims regarding CUE.  
Accordingly, the notice and duty to assist provisions are not 
applicable to that claim.  Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).  

Concerning the claims relating to residuals of a cesarean 
section and to a hysterectomy, VA satisfied its duty to 
notify by means of a July 2003 letter from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate her claims, and of her and VA's respective 
duties for obtaining evidence.  

The Board observes that the required notice was provided 
before the adverse decision in September 2003.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, she has received that notice in 
a timely fashion.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  However, 
the appellant has not been notified of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, because the Board has herein denied her service 
connection claims, the failure to notify the appellant notice 
regarding the downstream elements of her claims is not 
prejudicial to her appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  No further development action is necessary.  


ORDER

Service connection for residuals of a cesarean section is 
denied.  

Service connection for a hysterectomy is denied.  

Clear and unmistakable error in the November 1988 and April 
1996 rating decisions not having been demonstrated, the 
appellant's appeal is denied.  


REMAND

First, the Board observes that an April 2002 rating decision 
determined that new and material evidence had not been 
presented to reopen the appellant's claims for service 
connection for lysis of adhesions due to an old laparotomy.  
The communication that was received from the appellant in 
August 2002 was characterized by her as a "notice of 
disagreement" and clearly disagreed with the action taken 
regarding her claim concerning lysis of adhesions.  

The record does not reflect that the RO has provided the 
appellant with a statement of the case (SOC) concerning the 
issue regarding new and material evidence to reopen her claim 
for service connection for lysis of adhesions, as required.  
See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.26.  So, that claim 
must be remanded to the RO for this, rather than merely 
referred there.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Furnish the appellant and her 
representative with an SOC as to whether 
new and material evidence has been 
received to reopen her claim for service 
connection for lysis of adhesions due to 
an old appendectomy.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


